Appeal from an order of the Supreme Court at Special Term, entered September 25, 1975 in Rensselaer County, which granted a conditional order of preclusion. Appellant Tibbetts Water & Waste, Inc., interposed a counterclaim in this action against its subcontractor, the respondent Kingsley Drilling and Blasting, Inc., but did not submit a bill of particulars in reply to respondent’s notice requesting the same. When respondent thereafter moved for an order of preclusion, appellant contended that several items demanded were beyond the proper scope of a bill of particulars and presses the same argument on this appeal following entry of a conditional order of preclusion. Having failed to timely move to vacate or modify the notice insofar as it requested items appellant regards as objectionable (CPLR 3042, subd [a]), it may not presently secure the relief obtainable by timely procedure under that statute unless the challenged items are considered to be palpably improper (Morell v Saratoga Harness Racing, 44 AD2d 884; Helfant v Rappoport, 14 AD2d 764). While we might agree that not all of the items requested were strictly allowable by means of a bill of particulars, we certainly cannot find fault with the conclusion of Special Term that they were not palpably improper for it appears that appellant will be able to supply them without unreasonable burden. Order affirmed, with costs. Koreman, P. J., Kane, Mahoney, Larkin and Reynolds, JJ., concur.